United States Court of Appeals
                      For the First Circuit


No. 12-2442

                      LAURA CLIMENT-GARCÍA,

                       Plaintiff, Appellee,

                                v.

     AUTORIDAD DE TRANSPORTE MARÍTIMO Y LAS ISLAS MUNICIPIO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Bruce J. McGiverin, U.S. Magistrate Judge]


                              Before

                       Lynch, Chief Judge,
              Torruella and Lipez, Circuit Judges.



     Aníbal J. Núñez-González and Puerto Rico Legal Advocates, PSC,
on brief for appellant.
     Francisco M. Troncoso, Law Offices of Francisco M. Troncoso,
PSC, and Jorge L. Guerrero-Calderón, on brief for appellee.




                           May 16, 2014
          TORRUELLA,     Circuit    Judge.     Laura   Climent-García

("Climent") sued her employer, alleging adverse employment action

and a failure to hire on account of sex.     A jury found in favor of

Climent on both counts.     On appeal, the Autoridad de Transporte

Marítimo y la Islas Municipio (the Puerto Rican Maritime Transport

Authority or "the MTA") seeks a reversal of the jury verdict,

claiming that insufficient evidence was presented at trial to

support the jury's findings.   In the alternative, the MTA requests

remittitur on the issue of damages.      Because a procedural misstep

bars its sufficiency-of-the-evidence claim from review, we do not

consider that portion of the MTA's appeal.        As to the damages

award, after a thorough review of the evidence, we affirm the

district court's denial of remittitur.

                            I. Background

          Because the MTA's claims rest on sufficiency-of-the-

evidence grounds, we recite the facts in the light most favorable

to the jury's verdict.    See Rodríguez v. Señor Frog's de la Isla,

Inc., 642 F.3d 28, 30 n.1 (1st. Cir. 2011); Correa v. Hosp. S.F.,

69 F.3d 1184, 1188 (1st Cir. 1995).

A. Climent's Employment

          At all times relevant to this case, Climent held the

permanent position of Operations Supervisor at the MTA's Fajardo,

Puerto Rico, ferry terminal.   In this position, her monthly salary

was $2,810, and she was eligible for overtime.


                                   -2-
            In 2006, the Executive Director of the MTA, Juan Cirino-

Martínez ("Cirino"), approached Climent about her serving, on an

interim basis, as the Assistant Manager of Maritime Transport at

the Fajardo ferry terminal. She accepted the position. As Interim

Assistant Manager, Climent's responsibilities included overseeing

all operational and administrative aspects of ferry operations

between Fajardo and the two offshore islands of Culebra and

Vieques, Puerto Rico.       Many of her duties, such as managing the

ticket    office,    inspecting   cargo     loads,   and   ensuring   vessel

maintenance, required Climent to be present at the Fajardo ferry

terminal.

            Due to these on-site duties, Climent's male predecessor

had worked from an office at the ferry terminal. She, however, was

given office space at an MTA-owned location approximately ten

minutes away.       On several occasions when Climent traveled to the

terminal to complete her work, Cirino –- either directly or through

an intermediary –- would forcefully demand that she return to her

office.   As a result, Climent had less of an operational role than

her predecessor, and administrative tasks comprised a relatively

larger share of her duties.

            Climent also noticed that her predecessor continued to

sign certain requisition and disbursement orders.           Believing that

having multiple signatories on orders for a single ferry would

cause    confusion,    Climent    stopped   signing   orders   related   to


                                     -3-
particular vessels.       On one occasion, Cirino became angry when he

realized Climent had not signed an order, screaming at her and

insinuating that she would soon be fired.              Climent, upset and in

tears,   returned    to   her   office   and   spoke      to   the    MTA's   Human

Resources Director, Jeanette Santana ("Santana").                    She later met

with a psychologist to alleviate her distress.

             In July 2007, upset with her treatment in Fajardo,

Climent resigned from the Interim Assistant Manager position,

returned to her permanent job as Operations Supervisor, and began

to investigate the possibility of transferring to a different

location.    Around that same time, an interim position of Maritime

Transport    Administrator      opened   up    at   the    AcuaExpresso       ferry

terminal in San Juan, Puerto Rico. Santana recommended Climent for

the job, telling Cirino that she believed Climent was highly

qualified.    Cirino expressed skepticism, suggesting that Climent's

childcare responsibilities would make commuting from Fajardo to San

Juan   for   work   inappropriate.       Overhearing       this      conversation,

Climent responded that she would happily make appropriate childcare

arrangements and that she wished to be considered for the position.

Again, Cirino refused, saying that the San Juan ferry terminal was

staffed only by males and that he had already selected a different

individual, Stanley Mulero ("Mulero"), for the position.

             While Maritime Transport Administrator, Mulero received

a monthly salary of $4,342 and was not eligible for overtime.


                                     -4-
Having not been selected for the position, Climent continued to

work as Operations Supervisor in Fajardo, where she remained

employed throughout this litigation.

B. The Trial

            Climent brought claims pursuant to Title VII, 42 U.S.C.

§§ 2000e et seq., and analogous Puerto Rico law, Law No. 100 of

June 30, 1959, as amended, P.R. Laws Ann. tit. 29, §§ 146 et seq.

("Law 100").   Trial began on September 19, 2012.       During the jury

trial, the MTA twice moved for judgment as a matter of law, see

Fed. R. Civ. P. 50, first, at the conclusion of Climent's case-in-

chief and, second, after the close of all evidence. The magistrate

judge presiding over the trial declined to grant either motion.

            After deliberations, on September 27, 2012, the jury

returned a verdict for Climent on both counts.          For her adverse

employment action claim, which was related to her time as Interim

Assistant   Manager   in   Fajardo,   the   jury   awarded    $50,000   in

compensatory damages.      For her failure to hire claim, which was

related to the Maritime Transportation Administrator position in

San Juan, the jury awarded $95,750 in back pay.         Pursuant to Law

100, the magistrate judge doubled this total award, entering

judgment against the MTA in the amount of $291,500.          The MTA filed

a post-verdict motion under Federal Rule of Civil Procedure 59(e),

seeking a reduction of the damages award.          It did not renew its




                                  -5-
motion for judgment as a matter of law.      The magistrate judge

declined to reconsider damages, and this appeal followed.

                           II. Discussion

A.   Sufficiency of the Evidence

           The MTA seeks a reversal of the jury verdict, arguing

that no reasonable jury presented with the evidence at trial could

have found either an adverse employment action or a failure to

hire.    The tide runs strongly against a litigant seeking to

overturn a jury verdict.     See, e.g., Bisbal-Ramos v. City of

Mayagüez, 467 F.3d 16, 22 (1st Cir. 2006) ("In assessing the

sufficiency of the evidence to support a jury verdict, we ask

whether, viewing the evidence in the light most favorable to the

verdict, a rational jury could have found in favor of the party

that prevailed."); Crowley v. L.L. Bean, LLC, 303 F.3d 387, 393

(1st Cir. 2002) ("Our review . . . 'is weighted toward preservation

of the jury verdict,' for 'we must affirm unless the evidence was

so strongly and overwhelmingly inconsistent with the verdicts that

no reasonable jury could have returned them.'" (quoting Rodowicz v.

Mass. Mut. Life Ins. Co., 279 F.3d 36, 41–42 (1st Cir. 2002))).

           In order to engender appellate review on sufficiency-of-

the-evidence grounds, however, "a party must first have presented

the claim to the district court, either by moving for judgment as

a matter of law before the case is submitted to the jury and

renewing that motion after the verdict or by moving for a new


                                   -6-
trial."   Hammond v. T.J. Litle & Co., 82 F.3d 1166, 1171 (1st Cir.

1996) (emphasis added and internal citation omitted).               Despite

having twice filed for judgment as a matter of law during trial,

the MTA failed to renew this motion post-verdict.              That failure

leaves the MTA's claim dead in the water, for an appellate court

"'cannot review the denial of a Rule 50(a) motion based on the

sufficiency of the evidence when the party appealing the verdict

failed to renew its sufficiency challenge in the district court

pursuant to Rule 50(b).'"       Fed. Ins. Co. v. HPSC, Inc., 480 F.3d
26, 32 (1st Cir. 2007) (quoting Vázquez-Valentín v. Santiago-Díaz,

459 F.3d 144, 148 (1st. Cir. 2006)); see also Unitherm Food Sys.,

Inc. v. Swift-Eckrich, Inc., 546 U.S. 394, 407 (2006) ("[S]ince

respondent failed to renew its preverdict motion as specified in

Rule   50(b),   there   was   no   basis   for   review   of   respondent's

sufficiency of the evidence challenge in the Court of Appeals.").

           Although the MTA did file a post-verdict motion to amend

or alter the judgment pursuant to Fed. R. Civ. P. 59(e), that is of

no help to their claim.       We have previously explained that when a

party files a motion under Federal Rule of Civil Procedure 59(a)

for a new trial on evidentiary grounds, it may be the benefactor of

a "limited review of the sufficiency claim," insofar as that review

is required to assess the merits of its new trial request.           Jusino

v. Zayas, 875 F.2d 986, 991 (1st Cir. 1989).         We have made clear,

however, that a post-verdict Rule 59 motion seeking other relief --


                                    -7-
including the reduction of damages -- cannot preserve a party's

sufficiency claim for appellate review.      Id. at 992 ("Although

[appellant] filed a posttrial motion under Rule 59(e), that motion

did not challenge the adequacy of the evidence generally, but dealt

solely with the matter of double damages . . . .        [A]ppellants

neglected seasonably to invoke either Rule 50 or Rule 59(a) on

sufficiency grounds.").   Here, the MTA did not argue in its post-

verdict motion that there was insufficient evidence of liability on

either the adverse employment action or the failure to hire claim.

          In light of its failure to file a post-verdict Rule 50(b)

motion, we do not consider the MTA's unpreserved challenge to the

sufficiency of the evidence.    That ship has sailed.

B. Damages Amount

          The MTA also appeals from the district court's denial of

its Rule 59(e) motion for remittitur.    It is within the district

court's discretion "to order a remittitur if such an action is

warranted in light of the evidence adduced at trial."    Trainor v.

HEI Hospitality, LLC, 699 F.3d 19, 29 (1st Cir. 2012) (citing

Kelley v. Airborne Freight Corp., 140 F.3d 335, 355 (1st Cir.

1998)). To warrant remittitur, however, the award must exceed "any

rational appraisal or estimate of the damages that could be based

upon the evidence before it."    Wortley v. Camplin, 333 F.3d 284,

297 (1st Cir. 2003) (internal quotation marks omitted) (quoting E.

Mountain Platform Tennis, Inc. v. Sherwin-Williams Co., 40 F.3d


                                 -8-
492, 502 (1st Cir. 1994)); see also Smith v. Kmart Corp, 177 F.3d
19, 29 (1st Cir. 1999).1

             Where a district court has entered or denied a remittitur

under this standard, our review is for abuse of discretion.

Trainor, 699 F.3d at 29; Smith, 177 F.3d at 29.        In undertaking

this review, we assess the evidence in the light most favorable to

the jury's award, drawing all reasonable inferences in support of

the award.     Smith, 177 F.3d at 21; Conde v. Starlight I, Inc., 103
F.3d 210, 214 (1st Cir. 1997).

             The MTA does not challenge the $50,000 in compensatory

damages.     In addition, although its Rule 59(e) motion questioned

the appropriateness of double damages under Law 100, that claim was

not renewed on appeal.     Thus, at issue is only the back pay award

of $95,750.2    The MTA attacks this amount on two grounds.    First,


1
   In cases of noneconomic injury, such as emotional distress,
remittitur requires further finding that the award "is so grossly
disproportionate to any injury established by the evidence as to be
unconscionable as a matter of law."        Koster v. Trans World
Airlines, Inc., 181 F.3d 24, 34 (1st Cir. 1999); see also Kolb v.
Goldring, Inc., 694 F.2d 869, 871 (1st Cir. 1982) (explaining the
distinct standards applicable to damages of a noneconomic versus
economic nature).
2
   The record does not expressly indicate how the jury calculated
this amount, and neither party addresses the issue. Based on a few
uncontested facts, however, we can recreate at least one rational
way the jury might have reached this number: (1) Climent's salary
was $2,810 per month; (2) Mulero's salary was $4,342 per month; (3)
Mulero began as Maritime Transport Administrator on July 16, 2007;
(4) the jury returned its verdict on September 27, 2012.
Extrapolating from these facts, the jury might rationally have
calculated Climent's lost monthly salary as $1,532 ($4,342 - $2,810
= $1,532) and awarded damages from the date Mulero began work until

                                  -9-
it argues that Mulero only served as Maritime Transportation

Administrator for fourteen months, from July 2007 until September

2008.   This fourteen-month period, according to the MTA, should be

the maximum duration for which Climent is eligible to receive back

pay based on the failure to hire her to an interim position.

Second, the MTA argues that the back pay award failed to account

for Climent's overtime wages.   It asserts that, with overtime, she

made more than $4,432 for at least nine of the fourteen months in

question.

            Back pay is intended to "fully compensate a plaintiff in

a manner that suits the specific facts of the case."    Selgas v. Am.

Airlines, Inc., 104 F.3d 9, 12-13 (1st Cir. 1997); see also

Albemarle Paper Co. v. Moody, 422 U.S. 405, 419 (1975) (stating

that back pay should be in the amount necessary to make a plaintiff

whole).     In cases where the evidence presented at trial shows

damages to be limited in duration or offset by alternative income,

therefore, remittitur may be appropriate to avoid granting the

plaintiff a significant windfall.      The MTA, however, is incorrect

in asserting that this is such a case.     Reviewing all the facts on

the record, we explain the shortcomings of each of its claims in

turn.




the entry of judgment (62.5 months). Simple multiplication gives
us the total back pay award ($1,532 x 62.5 = $95,750).

                                -10-
              1. Duration of the Interim Position

              In both its Rule 59(e) motion and again on appeal, the

MTA alleges that "Mulero declared at trial that the interim post

lasted fourteen (14) months."            Because the parties do not contest

that the position was interim in nature, the MTA concludes that

this fourteen-month period is the maximum time for which Climent

could receive damages.

              Having   reviewed    the    record,   it   is   clear    that   this

argument significantly mischaracterizes Mulero's testimony.                   The

only   time    he   mentions   a   fourteen-month        period   is   during    a

discussion of a merit-based raise:

              Q: . . . [Cirino] gave you some steps, some
              merit steps? Is that correct?
              A: Yes. That's correct. After 14 months as
              interim [] maritime transport administrator,
              pursuant to the regulations, he granted me
              some merits steps.

This language alone does not show when (or even if) Mulero left the

Maritime Transportation Administrator position, only that after

fourteen months he was given a raise. More tellingly, nothing else

in the record establishes that the position, although interim in

nature, had a predetermined end date.               For example, the letter

appointing Mulero, which was introduced as a trial exhibit, states

only that his job would commence on July 16, 2007, but does not

indicate how long it would last.

              Testimony regarding the nature of interim posts at the

MTA further underscores this point. Climent, for example, testified

                                         -11-
that "[a]n interim position is a position in which [I would] cover

someone else for a fixed period of time and at the end of the

determined or undetermined period . . . I would then return to my

position as supervisor."    Similarly, Santana testified that an

employee may be "appoint[ed] in a position on an interim basis and

once the executive director, the nominating authority or the

employee themselves request that the appointment be terminated, the

person returns to their career position."   These statements accord

with other testimony clearly establishing that, although understood

by MTA employees to be temporary in nature, the duration of an

interim post may be indefinite or undetermined.

          The record does establish that Mulero eventually left his

post as Maritime Transportation Administrator, but it offers no

clue as to when, precisely, this departure occurred or whether it

coincided with the end of the interim posting. In other words, the

record is bereft of any evidence that would require the jury to

determine that, had Climent been awarded the position, she (1)

would have ended her interim tenure on the same date as Mulero, or

(2) could not have served as Maritime Transportation Administrator

until the time of trial.    As such, we are unconvinced that the

damages calculation was clearly irrational, or that the district

court abused its discretion in denying the motion for remittitur on

this ground.




                               -12-
          2. Overtime Pay

          Taking a different tack, the MTA next claims that the

jury back pay award goes overboard by failing to appropriately

offset Climent's overtime pay.     Again, this claim flounders for

lack of evidence in the trial record.      The MTA attached to their

Rule 59(e) motion a biweekly breakdown of Climent's pay rate from

August 2007 until August 2008, indicating that after overtime,

Climent consistently made much more than $2,810 each month.         Even

presuming that these numbers are correct, however, they were not

introduced at trial.     In fact, having reviewed the entire trial

transcript, the references to overtime pay are strikingly limited.

          First, while cross-examining Climent, the MTA asked a

series of questions attempting to elicit an admission that, between

August 2007 and August 2008, she often made as much as $6,000 per

month in her permanent position. Climent answered that she thought

the quoted numbers were too high, although presumably she might

have received extra money during particular months for covering the

responsibilities of a vacationing supervisor.       In any case, five

years having passed, she felt unable to testify confidently on the

issue without reference to a pay stub.     Questioning then moved on

to other subjects.      Second, the MTA called as a witness Jorge

Delgado-Arroyo,   the   MTA's   Acting   Director   for   Finance    and

Administration.   He testified as follows:




                                 -13-
          Q: . . . [I]n August 2007, did [Climent] earn
          less or more than the $3,610 that she was
          earning?
          A: She earned more.
          Q: Now, can you tell us: during the next year,
          if she earned monthly more, the same or less
          than she was earning as interim manager?
          A: She earned more.

Therefore, evidence in the record -- if fully credited by the jury

-- proves at most that Climent earned, on average, more than $3,610

each month between August 2007 and August 2008. The MTA offered no

evidence that she continued to work overtime beyond August 2008,

leaving   nearly   four   years   of     the   eventual   damages   period

uncontested.   Moreover, it introduced no extrinsic evidence in the

form of pay stubs or records to support its calculations, and it

never introduced testimony establishing Climent's precise earnings

for each month during this period. Although the MTA's evidence did

suggest that, for at least two months, Climent made more than

$4,342, it failed to otherwise show how Climent's pay rate compared

with that of the Maritime Transportation Administrator position.

          This scant evidence cannot carry the day.          Based on the

imprecise and incomplete nature of the evidence presented at trial,

we cannot say that no rational jury could have calculated Climent's

damages without offsetting overtime.           Cf. Koster v. Trans World

Airlines, Inc., 181 F.3d 24, 34 (1st Cir. 1999) ("[T]estimony

. . . as to back pay and future pay was quite specific. . . .          In

the face of such firm evidence of economic damage, we cannot say

that the jury could reasonably conclude Koster was damaged above

                                  -14-
and beyond what he said his damages were.").     Moreover, even had

the jury accounted for overtime during this year-long period,

evidence in the record also indicated that Mulero received a merit-

based raise of approximately $500 after fourteen months as Maritime

Transportation Administrator.     Therefore, a rational jury could

have concluded that one year of overtime was equal to or offset by

nearly four years at this heightened pay rate.     Consequently, we

find the district court did not abuse its discretion in denying

remittitur on this basis.

                            III. Conclusion

          In considering this appeal, we view the evidence in the

light most favorable to the verdict.    From that vantage point, we

cannot say that the jury's damages award was irrational or unmoored

from the record.   Accordingly, we affirm.

          Affirmed.




                                 -15-